USDC IN/ND case 1:18-cv-00027-WCL-SLC document 7 filed 10/15/18 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 UNITED STATES,

                    Plaintiff,
                                              Case No. 1:18-cv-00027-WCL-PRC
        v.
                                              District Judge William C. Lee
                                              Magistrate Judge Paul R. Cherry
 MICHAEL BLACK,

                  Defendant.


                                    STATUS REPORT


       Although Michael Black has not filed an answer with the Clerk, he did mail some

responsive correspondence to counsel for the United States, Steven Schifano, after being

served with the pleadings in this action. Since then, Mr. Black, who has been representing

himself, and Attorney Schifano have been corresponding by telephone and electronic mail

in an effort to settle this case.

       The parties are close to resolving this case by stipulation. The United States has

shipped the closing documents to Michael Black for his review and signature. The United

States is expecting a response from Mr. Black on the proposed stipulation within the next

14 days.

       Michael Black has recently contacted a lawyer for assistance, and this attorney,

Michael Black, and Steven Schifano had a lengthy telephone conference about this case

on October 12, 2018. At this point, Mr. Black is still representing himself. Whether Mr.

Black will retain counsel is unknown at this time.




                                       Page 1 of 2
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 7 filed 10/15/18 page 2 of 2


      If Michael Black executes the proposed stipulation, the United States will file the

relevant documents promptly. If Mr. Black does not return the proposed stipulation to the

United States by October 29, 2018, the United States will move for a case-management

conference under Fed. R. Civ. P. 16.

                                             Respectfully submitted,

                                             RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Atty. General
        Monday, October 15, 2018             Tax Division U.S. Dept. of Justice

 Local Counsel:
                                                 /s/ L. Steven Schifano
 THOMAS L. KIRSCH II                             ________________________________
 United States Attorney                          L. Steven Schifano
                                                 Trial Attorney, Tax Division
                                                 U.S. Department of Justice
                                                 P.O. Box 55, Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 (202) 307-6575 Phone
                                                 (202) 514-5238 Fax
                                                 L.Steven.Schifano@usdoj.gov
 On this date, a paper copy of this document was Wisconsin Bar # 1019644
 served by U.S. Mail on Michael Black.           Counsel for the United States




                                       Page 2 of 2
